—Crew III,
J. Appeal from a judgment of the County Court of Schenectady County (Giardino, J.), rendered September 9, 1998, upon a verdict convicting defendant of the crimes of murder in the second degree, criminal possession of a weapon in the second degree, criminal possession of a weapon in the third degree, assault in the first degree and criminal use of a firearm in the first degree (two counts).
*648On this appeal defendant contends, inter alia, that his conviction should be reversed inasmuch as it was obtained, in part, by testimony given by a witness in exchange for leniency in regard to criminal charges pending against such witness in violation of defendant’s due process rights. In making this contention, defendant urges us to abandon the long-accepted practice of granting leniency for testimony by a prosecutor, citing United States v Singleton (144 F3d 1343). We decline to entertain defendant’s request, noting only that the Singleton decision was vacated upon a rehearing en banc some six months after the initial decision (see, United States v Singleton, 165 F3d 1297, cert denied 527 US 1024). We have considered defendant’s remaining contentions and find them to be equally without merit.
Cardona, P. J., Mercure, Peters and Mugglin, JJ., concur. Ordered that the judgment is affirmed.